MEMORANDUM **
Appellant Barbara Clark appeals the district court’s January 8, 2008 order denying her motion for reconsideration of the district court’s prior order declaring appellant a vexatious litigant.
We review the district court’s denial of appellant’s motion for an abuse of discretion. See, e.g., Zimmerman v. City of Oakland, 255 F.3d 734, 740-41 (9th Cir. 2001).
A review of the record, the responses to this court’s July 16, 2008 order to show cause, and the opening and answering briefs indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s January 8, 2008 order, 2008 WL 109442.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.